MEMO ENDORSED
                                 RAYMOND NARDO , P . C .
                                      ATTORNEY AT LAW
                             129 THIRD STREET, MINEOLA, NY 11501
           Phone: (516)248-2121 | Fax: (516)742-7675 | Email Raymondnardo@gmail.com

                                                             March 16, 2020

  BY ECF

  Hon. Katherine Polk Failla
  United States District Judge
  United States District Court
  40 Foley Square
  New York, NY 10007

                 Re:    Maiurano v. Cantor Fitzgerald Securities
                        Case No.: 19-CV-10042 (KPF)

  Dear Judge Failla,

  I represent the plaintiff in the above matter. Pursuant to Your Honor’s Order dated February 21,
  2020, Plaintiff timely filed a Second Amended Complaint on March 13, 2020. Apparently,
  Plaintiff chose the wrong party whom the pleading is against, and I received a Deficiency Notice
  from the ECF Desk. The Notice indicates that “Permission from Chambers will be needed to
  refile the Amended Complaint.” Consequently, I am seeking permission from Chambers to
  correctly file the Second Amended Complaint.

  Thank you for your consideration.

                                                             Respectfully submitted,




  RN:rn
  cc:   Samantha Springer, Esq. (by ECF)

 Application GRANTED. Plaintiff hereby has permission to file the
 Second Amended Complaint.


 Dated: March 16, 2020                             SO ORDERED.
        New York, New York



                                                   HON. KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE
